Exhibit 10.1
FORFEITURE AND TERMINATION AGREEMENT
THIS FORFEITURE AND TERMINATION AGREEMENT is made and entered into as of the 2nd
day of February, 2009, by and between  _____  (“Executive”), and Pike Electric
Corporation, a Delaware Corporation (the “Company”, and collectively, the
“Parties”).
Statement of Purpose
Executive has previously been granted the opportunity to receive a Cash
Incentive Award (the “Award”) from Company pursuant to that certain Cash
Incentive Award Agreement for Fiscal 2009 between Company and Executive dated
September 29, 2008 (the “Award Agreement”). As a means of more equitably
apportioning among the Company’s employees the effects of the current
dislocation in the national and global economies, the parties have determined to
terminate the Award Agreement and Executive has decided to forfeit completely
any Award for which he might have been eligible under the Award Agreement
effective as of the date hereof in accordance with the terms of this Forfeiture
and Termination Agreement.
NOW, THEREFORE, in consideration of the foregoing statement of purpose and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Executive on behalf of himself and his heirs, successors
and assigns forfeits the Award in its entirety, and the Company and Executive
agree that the Award Agreement is terminated, both effective as of the date
hereof; provided, that the “Dispute Resolution” provisions of Section 10 of the
Award Agreement shall remain in effect. Executive affirms that this forfeiture
is knowing, voluntary and unconditional.
IN WITNESS WHEREOF, the parties have executed this Forfeiture and Termination
Agreement on the date first written above.

              CORPORATION:
 
            PIKE ELECTRIC CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EXECUTIVE:
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

